DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submissions filed on 12 May and 7 June 2022 have been entered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Amount of Phosphatidylcholine: Claim 1 recites “wherein the essential phospholipids comprise more than 75% of (3-sn-phosphatidyl) choline.” As best understood by the examiner, this limitation requires that of the phospholipids present in the composition, more than 75% of the phospholipids are phosphatidylcholine. It is not understood to require that more than 75% of the composition as a whole is phosphatidylcholine.
Surfactant: Claim 3 excludes a surfactant. The examiner notes that the instant application and the prior art appear to have differing definitions for the term “surfactant.” This is because the instant application appears to take the position that phosphatidylcholine is not a surfactant. In contrast, some of the prior art references relied upon takes the position that phosphatidylcholine is a surfactant. See e.g. Friedman et al. (US Patent 5,744,155), column 3 lines 60-65. For the purposes of examination under prior art, the examiner will proceed with the understanding that phosphatidylcholine and lecithin are not surfactants.
Fatty Acid: For the purposes of examination under prior art, the term “Fatty acid” is understood to refer to both the free acid form of a fatty acid and the esterified form of a fatty acid. This determination is made in view of page 35 of the instant specification, in which the examples included medium chain triglycerides and safflower seed oil as the “simpler lipids.” These materials are understood to be esterified fatty acids; for example, medium chain triglycerides and triglyceride esters of fatty acids. As such, the term “Fatty acid” is understood to encompass esters of fatty acids as well as unesterified forms of fatty acids.
Additionally, the examiner notes that in view of the instant specification disclosing nanoparticles made from medium chain triglycerides, the term “Fatty acid” is understood to encompass both medium chain and long chain carboxylic acids and esters thereof. The examiner also notes that, to the extent that the claims require MCT oil, said MCT oil is understood to be a fatty acid.
Simple/Simpler Lipids: The examiner also notes that the term “simple lipids” or “simpler lipids” (which is recited in instant claim 10) appears to be exemplified on page 26, third paragraph of the instant specification and is therefore not indefinite.
Polymers: Instant claim 1 has been amended to exclude a polymer. As best understood by the examiner, poloxamers are copolymers of polyethylene glycol and polypropylene glycol, and are therefore polymers. As such, a composition comprising poloxamer is outside the scope of the instant claims. 


Note Regarding Trade Names
The issue of the meaning of various trade names appears to be relevant with regard to the prosecution of the instant application. Various searches conducted by the examiner referred to materials of specific trade names. In order to properly identify some of the relevant trade names, the examiner cites Lipoid (www.lipoid.com/en/node/105, accessed 16 August 2019, 1 printed page). The relevant data is reproduced below.

    PNG
    media_image1.png
    687
    586
    media_image1.png
    Greyscale

Although the particular document relied upon here by the examiner appears to have been published after the effective filing date of the instant application, the document may nevertheless be useful in understanding the meaning of trade names provided in prior art publication. See MPEP 2124, which permits publications that do not antedate the filing date of the instant application to be used to show that characteristics of prior art products were known.
The examiner additionally understands that, in regard to phospholipid and lecithin trade names such as Lipoid and Phospholipon, the number succeeding said trade name is understood to refer to the percentage of phosphatidylcholine. For example, Lipoid 75 refers to a composition of 75% phosphatidylcholine, and Lipoid 80 refers to a composition of 80% phosphatidiylcholine.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites formulations having NSAIDs in amounts of between 5% and 75%. In applicant’s response on 12 May 2022 (hereafter referred to as applicant’s most recent response), applicant argues that this limitation finds support in the examples on pages 35-36 of the instant specification.
The examiner agrees that the examples on pages 35-36 of the instant specification show 5-25% and 25-75% NSAIDs. However, all of these examples are in formulations comprising surfactants. The instant specification does not disclose either 5-25% or 25-75% NSAIDs in formulations lacking a surfactant as of pages 35-36 of the instant specification. As such, the combination of features of having 5-75% NSAIDs and lacking a surfactant does not appear to be adequately supported by the original application as filed. 
Claim 15 is rejected for a reason similar to that of claim 3.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 9 recite methods of administering formulations having NSAIDs in amounts of between 5% and 75% via specific routes of administration. This newly added limitation does not appear to have adequate support in the manner required by 35 U.S.C. 112(a) over its full scope.
In applicant’s response on 12 May 2022 (hereafter referred to as applicant’s most recent response), applicant argues that this limitation finds support in the examples on pages 35-36 of the instant specification.
Looking to the examples on pages 35-36 of the instant specification, some of the disclosed examples have 25-75% NSAIDs whereas others have 5-25% NSAIDs. As best understood by the examiner, the 25-75% NSAIDs are intended for intraoral or peroral administration. In contrast, other routes of administration have 5-25% NSAIDs.
Claims 7 and 9 are drawn to treating a patient via delivery into the central nervous system or into ocular tissue. The original application appears to disclose 5-25% NSAIDs in this method, as of the instant specification on pages 35-36 which discloses an ocular formulation having 2-25%. The 25-75% NSAID formulations are for peroral and intraoral delivery, which differs from the delivery method recited by claims 7 and 9.
As such, the original application does not appear to adequately support a method of ocular or intranasal delivery of the recited formulation having the full scope of 5-75% NSAIDs; in contrast, the instant application appears to adequately support only 5-25% NSAIDs for these delivery modes.
Applicant may overcome this rejection by amending claims 7 and 9 to recite 5-25% NSAIDs.


Claims 5-6 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5-6 and 16-17 have been amended to require 5-75% NSAID active agent for delivery to the sublingual or buccal mucosa. This limitation requiring 5-75% NSAID was newly added in applicant’s latest response. 
In applicant’s response on 12 May 2022 (hereafter referred to as applicant’s most recent response), applicant argues that this limitation finds support in the examples on pages 35-36 of the instant specification.
Looking to the examples on pages 35-36 of the instant specification, some of the disclosed examples have 25-75% NSAIDs whereas others have 5-25% NSAIDs. As best understood by the examiner, the 25-75% NSAIDs are intended for intraoral or peroral administration. In contrast, other routes of administration have 5-25% NSAIDs.
As such, the instant specification appears to adequately support 25-75% NSAIDs for compositions and method for intraoral or peroral administration via the buccal or sublingual mucosa. However, the instant specification does not appear to adequately support the full scope of 5-75% NSAIDs for compositions and methods for intraoral and peroral administration because the 5-25% range does not appear to have been adequately supported for the recited mode of administration.
Applicant may overcome this rejection by amending claims 5-6 and 16-17 to recite 25-75% NSAIDs.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a method of administering NSAIDs to a mammal. However, the only step in the recited method comprises encapsulating NSAIDs in a nanoparticle structure, but does not comprise administering the NSAIDs to a mammal. As such, it is unclear as to whether claim 4 (and claims dependent thereon) are drawn to encapsulating NSAIDs or administering NSAIDs to a mammal.
For the purposes of examination under prior art, claim 4 and claims dependent thereon will be understood to be drawn to administering NSAIDs encapsulated in the recited nanoparticle structure to a mammal.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 8, 10, 13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566).
Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. 
As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract.
As to the required NSAIDs (non-steroidal anti-inflammatory drugs) of claim 1, Schwartz teaches this as of column 7 lines 1-2. The particles appear to contain a drug, as of claim 2 of Schwartz; this is understood to read on the requirement that the particles encapsulate a drug.
As to claim 1, the claim requires phospholipids. Schwartz teaches lecithin, as of column 8 lines 25-27. Lecithin is understood to comprise primarily phosphatidylcholine and is therefore a phospholipid.
As to claim 1, the claim requires fatty selected from a group including medium chain triglycerides that are liquid at room temperature. Schwartz teaches MCT oil (medium chain triglyceride oil), as of Schwartz, column 8 lines 23-28. MCT oil is understood to comprise fatty acids which are liquid at room temperature.
As to claim 1, the claim requires solvents. The composition of Schwartz is present in an aqueous suspension, and said water reads on the required solvent. Schwartz also teaches glycerol as of column 14 line 34, wherein glycerol is understood by the examiner to read on the required solvent.
As to claim 1, the claim requires a particle size in the range of 50 nm to 150 nm. Schwartz teaches a particle size of 100 nm to 300 nm, as of column 6 lines 60-65. Elsewhere in the reference, Schwartz teaches a 127 nm particle size, as of column 14, Example 27, lines 1-7. The particle size of 127 nm is within the claimed range.
As to claim 1, the claim requires that the phospholipids comprises more than 75% phosphatidylcholine. Schwartz teaches Lipoid E-80, as of column 5 line 30. This is understood to comprise 80% phosphatidylcholine. This is understood to meet the requirement of claim 1 that the phospholipids comprise more than 75% phosphatidylcholine.
As to claim 1, the claim requires 5-75% NSAIDs. Schwartz teaches the following on column 7, lines 59-61, reproduced below.

    PNG
    media_image2.png
    65
    486
    media_image2.png
    Greyscale

Schwartz teaches that the drug (which may be a NSAID) may be present in a maximum amount of about 5% by weight. The amount of “about 5%” indicates that the amount of drug may slightly exceed 5%. As such, the range taught by Schwartz includes amounts of drug from 0.05% to higher than 5%. This overlaps with the claimed invention which requires that the active agent is present in a minimum amount of 5%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
In the alternative as to claim 1 regarding amounts of active agent, the examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a nano-size particle comprising an oily core, a phospholipid at the surface, and encapsulating a drug which may be a NSAID has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of drug concentration by routine experimentation.
As to claim 1, the claim requires the exclusion of a polymer. Schwartz teaches the following in example 27 on column 14, which is reproduced below.

    PNG
    media_image3.png
    128
    407
    media_image3.png
    Greyscale

The above-reproduced example comprises a polymer, which is Carbopol (i.e. polyacrylic acid). However, Schwartz teaches the following as of Schwartz, column 6 lines 19-34, reproduced below.

    PNG
    media_image4.png
    293
    424
    media_image4.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted a different thickening agent in place of Carbopol in order to have increased viscosity with a reasonable expectation of success. One of the alternatives to Carbopol discussed in the above-reproduced paragraph includes cetostearyl alcohol and/or other waxes; said waxes are not understood to be polymers. Additionally, the above-reproduced paragraph appears to indicate that gelling and thickening agents may be optional, especially if a high level of oil is used to achieve thickening. Regardless, simple substitution of one known element (e.g. a non-polymeric thickener) in place of another (e.g. Carbopol) to obtain predictable results (a composition with the viscosity desired by Schwartz) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, Schwartz teaches all of the required ingredients, but not in the same embodiment. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 4, this is an independent claim which appears to recite essentially the same subject matter as claim 1 except it is a method claim drawn to administering a composition to a mammal, wherein that composition appears to have the same structure as that in claim 1. The composition of Schwartz is understood to be used for drug delivery, as of Schwartz, abstract. Schwartz teaches treatment of human volunteers and guinea pigs, as of Schwartz, column 8 lines 5-20.
As to claim 8, Schwartz teaches transdermal delivery, as of the title of the reference. As such, this is understood to teach delivery across dermal and epidermal barriers. Schwartz teaches 0.2-15% of gelling agent on column 7 lines 53-58. This overlaps with the claimed amounts of 1% to 3%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 10, this is an independent claim is drawn to a method of treating a patient in need of anti-inflammation therapy. The material with which such a patient is being treated appears to have essentially the same structure as that required by claims 1 and 4. As such, the skilled artisan would have been motivated to have treated a patient in need of anti-inflammation treatment with the composition of Schwartz in which the drug being delivered is an anti-inflammatory drug.
As to claim 13, this claim appears to have essentially the same scope as claim 1, with the exception that the claim recites a nanoparticle structure rather than a nanosphere. The composition of Schwartz, which comprises submicron particles, is understood to have a nanoparticle structure as required by the claim.
As to claims 16-17, the claims require that the composition can enter the bloodstream of a mammal via the sublingual mucosa (in claim 16) and the buccal mucosa (in claim 17). Schwartz is silent as to this feature, as their preferred mode of delivery is through the eye, not through the sublingual or buccal mucosa. However, the skilled artisan would have expected that the particle of Schwartz would have been capable of entering the blood when administered sublingually or buccally, even if this feature was not recognized by Schwartz. The skilled artisan would have expected this because the particle of Schwartz comprises essentially the same ingredients as the instant particle, with the exception of a slightly different lipid therein. Something which is old (e.g. the particle of Schwartz) does not become patentable upon the discovery of a new property (that the particle can successfully deliver drug to the bloodstream when administered sublingually or buccally), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Also see MPEP 2112.01, 2114(II), 2144(IV) and 2145(II).


Claims 1, 4, 8, 10, 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Amselem et al. (US Patent 5,662,932).
Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. 
As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract.
As to the required NSAIDs (non-steroidal anti-inflammatory drugs) of claim 1, Schwartz teaches this as of column 7 lines 1-2. The particles appear to contain a drug, as of claim 2 of Schwartz; this is understood to read on the requirement that the particles encapsulate a drug.
For the purposes of this rejection, the examiner assumes, purely en arguendo that, Schwartz differs from the claimed invention because Schwartz does not teach the required amount of drug.
Amselem et al. (hereafter referred to as Amselem) is drawn to a nanoemulsion intended for drug delivery with a lipid core and a phospholipid envelope, as of Amselem, title and abstract. Amselem teaches the following ingredients and amounts thereof as of column 15, Example 2, relevant text reproduced below.

    PNG
    media_image5.png
    156
    481
    media_image5.png
    Greyscale

Amselem reports drug loading to be 40-90%, as of Amselem, column 15 lines 50-54. As such, the examiner performs this calculation to calculate the amount of drug per the full scope of solid ingredients, assuming 90% drug load.
                
                    
                        
                            
                                
                                    0.5
                                     
                                    d
                                    r
                                    u
                                    g
                                
                                
                                    0.5
                                     
                                    d
                                    r
                                    u
                                    g
                                    +
                                    2.5
                                     
                                    l
                                    e
                                    c
                                    i
                                    t
                                    h
                                    i
                                    n
                                    +
                                    3.75
                                     
                                    t
                                    r
                                    i
                                    c
                                    a
                                    p
                                    r
                                    i
                                    n
                                    +
                                    0.1
                                     
                                    c
                                    h
                                    o
                                    l
                                    +
                                    0.1
                                     
                                    o
                                    l
                                    e
                                    i
                                    c
                                    +
                                    0.01
                                     
                                    V
                                    i
                                    t
                                    E
                                
                            
                        
                    
                    ×
                    0.9
                     
                
            
This equals about 6.46% active agent, which is in the required range of 5-75% active agent.
Amselem differs from the claimed invention because Amselem is drawn to solid fat emulsions; in contrast, the instant claims appear to be drawn to liquid fat emulsions.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the amount of active agent of up to 5% active agent, as taught by Schwartz, to have been in an amount of up to at least about 6.46% active agent, as taught by Amselem. Both Schwartz and Amselem are drawn to drug delivery vehicles which are emulsions comprising a hydrophobic core surrounded by phospholipids. Schwartz teaches up to about 5% active agent; however, Amselem teaches encapsulating what appears to be about 6.46% active agent, as of the above calculation. As such, the skilled artisan would have been motivated to have modified the composition of Schwartz to have included up to about 6.46% active agent for predictable delivery of more active agent than what was originally taught by Schwartz with a reasonable expectation of success.
As to claim 1, the claim requires phospholipids. Schwartz teaches lecithin, as of column 8 lines 25-27. Lecithin is understood to comprise primarily phosphatidylcholine and is therefore a phospholipid.
As to claim 1, the claim requires fatty selected from a group including medium chain triglycerides that are liquid at room temperature. Schwartz teaches MCT oil (medium chain triglyceride oil), as of Schwartz, column 8 lines 23-28. MCT oil is understood to comprise fatty acids which are liquid at room temperature.
As to claim 1, the claim requires solvents. The composition of Schwartz is present in an aqueous suspension, and said water reads on the required solvent. Schwartz also teaches glycerol as of column 14 line 34, wherein glycerol is understood by the examiner to read on the required solvent.
As to claim 1, the claim requires a particle size in the range of 50 nm to 150 nm. Schwartz teaches a particle size of 100 nm to 300 nm, as of column 6 lines 60-65. Elsewhere in the reference, Schwartz teaches a 127 nm particle size, as of column 14, Example 27, lines 1-7. The particle size of 127 nm is within the claimed range.
As to claim 1, the claim requires that the phospholipids comprises more than 75% phosphatidylcholine. Schwartz teaches Lipoid E-80, as of column 5 line 30. This is understood to comprise 80% phosphatidylcholine. This is understood to meet the requirement of claim 1 that the phospholipids comprise more than 75% phosphatidylcholine.
As to claim 1, the claim requires the exclusion of a polymer. Schwartz teaches the following in example 27 on column 14, which is reproduced below.

    PNG
    media_image3.png
    128
    407
    media_image3.png
    Greyscale

The above-reproduced example comprises a polymer, which is Carbopol (i.e. polyacrylic acid). However, Schwartz teaches the following as of Schwartz, column 6 lines 19-34, reproduced below.

    PNG
    media_image4.png
    293
    424
    media_image4.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted a different thickening agent in place of Carbopol in order to have increased viscosity with a reasonable expectation of success. One of the alternatives to Carbopol discussed in the above-reproduced paragraph includes cetostearyl alcohol and/or other waxes; said waxes are not understood to be polymers. Additionally, the above-reproduced paragraph appears to indicate that gelling and thickening agents may be optional, especially if a high level of oil is used to achieve thickening. Regardless, simple substitution of one known element (e.g. a non-polymeric thickener) in place of another (e.g. Carbopol) to obtain predictable results (a composition with the viscosity desired by Schwartz) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 4, this is an independent claim which appears to recite essentially the same subject matter as claim 1 except it is a method claim drawn to administering a composition to a mammal, wherein that composition appears to have the same structure as that in claim 1. The composition of Schwartz is understood to be used for drug delivery, as of Schwartz, abstract. Schwartz teaches treatment of human volunteers and guinea pigs, as of Schwartz, column 8 lines 5-20.
As to claim 8, Schwartz teaches transdermal delivery, as of the title of the reference. As such, this is understood to teach delivery across dermal and epidermal barriers. Schwartz teaches 0.2-15% of gelling agent on column 7 lines 53-58. This overlaps with the claimed amounts of 1% to 3%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 10, this is an independent claim is drawn to a method of treating a patient in need of anti-inflammation therapy. The material with which such a patient is being treated appears to have essentially the same structure as that required by claims 1 and 4. As such, the skilled artisan would have been motivated to have treated a patient in need of anti-inflammation treatment with the composition of Schwartz in which the drug being delivered is an anti-inflammatory drug.
As to claim 13, this claim appears to have essentially the same scope as claim 1, with the exception that the claim recites a nanoparticle structure rather than a nanosphere. The composition of Schwartz, which comprises submicron particles, is understood to have a nanoparticle structure as required by the claim.
As to claims 16-17, the claims require that the composition can enter the bloodstream of a mammal via the sublingual mucosa (in claim 16) and the buccal mucosa (in claim 17). Schwartz and Amselem are silent as to this feature, as their preferred mode of delivery is through the eye, not through the sublingual or buccal mucosa. However, the skilled artisan would have expected that the particle of Schwartz, either by itself or in combination with Amselem, would have been capable of entering the blood when administered sublingually or buccally, even if this feature was not recognized by Schwartz and Amselem. The skilled artisan would have expected this because the particle of Schwartz in view of Amselem comprises essentially the same ingredients as the instant particle, with the exception of a slightly different lipid therein. Something which is old (e.g. the particle of Schwartz) does not become patentable upon the discovery of a new property (that the particle can successfully deliver drug to the bloodstream when administered sublingually or buccally), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Also see MPEP 2112.01, 2114(II), 2144(IV) and 2145(II).



Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Mehnert et al. (Advanced Drug Delivery Reviews, Vol. 47, 2001, pages 165-196).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Amselem et al. (US Patent 5,662,932), the combination further in view of Mehnert et al. (Advanced Drug Delivery Reviews, Vol. 47, 2001, pages 165-196).

Schwartz is drawn to a drug delivery particle that is a lipid nanoparticle comprising a NSAID. Amselem teaches increasing the amount of active agent to about 6.46%. See the rejection above over Schwartz by itself and the rejection over Schwartz in view of Amselem by themselves.
Schwartz differs from the claimed invention because the source of the phospholipids appears to comprise less than 85% phosphatidylcholine. 
Mehnert et al. (hereafter referred to as Mehnert) is a review article drawn to solid lipid nanoparticles, as of Mehnert, page 165, title and abstract. Mehnert teaches particles sized in the range of 100-200 nm in one embodiment, as of Mehnert, page 170, left column, section 3.2.1, end of last paragraph in section. Mehnert teaches various ingredients in solid lipid nanoparticles and their uses, as of Mehnert, page 169, Table 1, reproduced below.

    PNG
    media_image6.png
    856
    697
    media_image6.png
    Greyscale

Mehnert does not teach a NSAID for the drug to be delivered. Also, Mehnert does not teach fatty acids that are liquid at room temperature.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted Lipoid S 100, as of Mehnert, in place of Lipoid E-80 of Schwartz. Schwartz teach lecithins, which are taught for use as surfactants, as of Schwartz. Mehnert teaches that both Lipoid E-80 and Lipoid S 100 as emulsifiers, as of the above-reproduced table, wherein the term “emulsifier” and “surfactant” are understood to have essentially the same meaning. As such, the skilled artisan would have been motivated to have substituted Lipoid S 100 of Mehnert in place of Lipoid E-80 of Schwartz in order to have predictably acted as a surfactant in the composition of Schwartz with a reasonable expectation of success. The simple substitution of one known element (Lipoid S 100) in place of another (Lipoid E-80) in order to achieve predictable results (action as a surfactant/emulsifier in a lipid nanoparticle) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
The examiner further notes that Schwartz is drawn to a liquid lipid particle whereas Mehnert is drawn to a solid lipid particle. Nevertheless, it still would have been prima facie obvious for the skilled artisan to have combined the teachings of these references. This is because both solid and liquid lipid particles need a layer of phospholipid on the surface of the particle in order to disperse in an aqueous environment. As such, the issues surrounding both solid lipid particles and liquid lipid particles needing a phospholipid layer in order to disperse in an aqueous environment are relevant in regard to both solid lipids and liquid lipids.


Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Bondi et al. (Methods in Enzymology, Vol. 508, 2012, pages 229-251).
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Amselem et al. (US Patent 5,662,932), the combination further in view of Bondi et al. (Methods in Enzymology, Vol. 508, 2012, pages 229-251).
Schwartz is drawn to a drug delivery particle that is a lipid nanoparticle comprising a NSAID. Amselem teaches increasing the amount of active agent to about 6.46%. See the rejection above over Schwartz in view of Amselem by themselves.
Schwartz does not teach delivery to the central nervous system (i.e. delivery in a manner that the blood-brain barrier is bypassed).
Bondi et al. (hereafter referred to as Bondi) is drawn to lipid nanoparticles for drug delivery to the brain, as of Bondi, pages 229-230, title and abstract. Bondi teaches delivery of anti-inflammatory substances, as of Bondi, page 238, bottom paragraph and page 240, bottom paragraph. Administration appears to be via the intraperitoneal route, as of Bondi, page 237, second line below figure.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Schwartz to reach the brain and central nervous system, as taught by Bondi. Bondi is drawn to lipid nanoparticles administered in a manner that they cross the blood brain barrier and reach the brain and central nervous system. Bondi also suggests anti-inflammatory substances for crossing the blood brain barrier. Schwartz are drawn to lipid nanoparticles. As such, it would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Schwartz encapsulating a non-steroidal anti-inflammatory drug in a manner that it predictably crosses the blood brain barrier in order to predictably treat inflammation in the brain with a reasonable expectation of success.
As to claims 11 and 12, this claims not only recite the treatment of inflammation in the central nervous system, but also recite that side effects are reduced, including gastrointestinal tract side effects as recited in claim 11. The skilled artisan would have expected that the intraperitoneal administration of Bondi would have bypassed the gastrointestinal tract. Therefore, these routes of administration would have resulted in less side effects as compared with oral administration.
As to claim 9, Bondi teaches that intranasal drug delivery is used for brain targeting, as of Bondi, page 251, title of cited reference titled “Vyas, T. K., Shahiwala, A., Marathe, S., and Misra, A. (2006). Intranasal drug delivery for brain targeting. Curr. Drug Deliv. 2, 299–309.” As the title of this reference is part of the teachings of Bondi, it is understood to provide motivation for the skilled artisan to have delivered a drug intranasally to achieve brain targeting.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 12 May 2022 (hereafter referred to as applicant’s most recent response). These arguments will be addressed below.
In applicant’s response, applicant argues that Schwartz (US Patent 6,004,566) teaches away from microemulsions described in the present disclosure in which surfactants or synthetic emulsifiers do comprise a large proportion of the composition, as of the underlined text on the top paragraph of page 6 of applicant’s response.
This is not persuasive because the instant claims do not recite that surfactants or synthetic emulsifiers are present in a large proportion of the composition. As such, applicant appears to argue subject matter that is not actually claimed. See MPEP 2145(VI), regarding arguments related to limitations that are not claimed.
The examiner suspects that the text of applicant’s response was in error and that applicant intended to argue that Schwartz teaches away from compositions in which the NSAIDs comprise a large proportion of the composition (e.g. 5% to 75%). This also is not persuasive. Schwartz teaches the following on column 7 lines 59-61, relevant text reproduced below.

    PNG
    media_image2.png
    65
    486
    media_image2.png
    Greyscale

This is not considered to be teaching away from the claimed invention. First, Schwartz teaches a maximum of about 5%. This indicates that concentrations slightly higher than 5% are in the range taught by Schwartz, and such concentrations would overlap with the claimed subject matter. This overlap would result in a prima facie case of obviousness; see MPEP 2144.05(I).
Furthermore, although Schwartz teaches an upper limit of about 5%, Schwartz is not understood to teach away from amounts of drug exceeding this upper limit. This is because Schwartz does not criticize, discredit, or otherwise discourage using more than 5% drug. See MPEP 2145(X)(D)(1), second paragraph in section. Furthermore, Schwartz also does not indicate a lack of a reasonable expectation of successfully preparing a composition having significantly more than 5% drug.
Applicant then makes the following arguments on page 6, second paragraph.

    PNG
    media_image7.png
    82
    637
    media_image7.png
    Greyscale

This is not persuasive because the claims do not appear to recite 5-75% phospholipid and 0-25% surfactant. As such, applicant appears to be arguing subject matter that is not actually recited by the instant claims.
Applicant then presents the following figure on page 6, bottom of page, reproduced below.

    PNG
    media_image8.png
    175
    617
    media_image8.png
    Greyscale

This figure is not sufficient to overcome the previously applied rejections. As an initial matter, as best understood by the examiner, this figure does not appear to have been present in either the original application or the prior art. As such, the instant claims are not limited by this figure. To the extent that this figure is intended to be new evidence, it is not probative of non-obviousness. Attorney argument does not replace evidence where evidence is necessary. See MPEP 2145(I) and MPEP 716.01(c)(II). Furthermore, even if, purely en arguendo, the above-reproduced figure were to have been presented as evidence (e.g. in the form of an affidavit or declaration), it is still unclear how the above-reproduced figure is sufficient to overcome the applied rejection because the above-reproduced figure does not delineate features that applicant believes are present in the claimed invention but absent in the prior art, or vice versa.
With regard to the Mehnert, Bondi, and Silva references, applicant argues that these references are insufficient to overcome the alleged deficiencies of Schwartz, as of applicant’s response, pages 7 and the top of page 8. This is not persuasive. The instant claims are properly rejected over Schwartz for the reasons set forth above. As such, the previously applied rejections over Schwartz in view of Mehnert, Bondi, and Silva have been maintained.

Withdrawn Rejection
In the prior office action, the examiner rejected various claims over Attama et al. (International Journal of Pharmaceutics 355 (2008), pages 307–313) in view of Liu et al. (Drug Development and Industrial Pharmacy, Vol. 35(7), 2009, pages 887-896) as evidenced by Kopman et al. (https://www.intechopen.com/chapters/39464 accessed 2 February 2022, originally published 26 September 2012, pages 1-31). This rejection has been withdrawn. The examiner presents the following explanation for why this rejection has been withdrawn.
Attama et al. (hereafter referred to as Attama) is drawn to a lipid nanoparticle formulation for delivery of diclofenac sodium to the eye, as of Attama, title and abstract. Diclofenac sodium is understood by the examiner to be a NSAID. Attama teaches that the particle is made by the following method, as of Attama, page 308, section 2.2, paragraph bridging left and right columns, wherein part of the text is reproduced below.

    PNG
    media_image9.png
    302
    587
    media_image9.png
    Greyscale

The abbreviation “DNa” is understood to refer to diclofenac sodium, and is a NSAID. As such, Attama teaches diclofenac sodium in an amount of between 0% and 1%. This is well below the instantly required range of 5-75%. There would not have been a motivation for the skilled artisan to have increased the amount of diclofenac from 1%, as of Attama, to 5+%, as required by the instant claims. Additionally, even if the skilled artisan were so motivated, there may not have been a reasonable expectation that the amount of diclofenac of 5+% could have successfully been encapsulated in the particle. In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See MPEP 2144.05(II)(B), first paragraph in section. In this case, it is unclear if there is a reasonable expectation of success because it is unclear if the increased amount of diclofenac could have been successfully encapsulated in the particle.

Additional Relevant Prior Art
As additional relevant prior art, especially for claims related to ocular dosage forms and methods for administering dosages to the eye, the examiner cites Souto et al. (Current Eye Research, Vol. 35(7), 2010, pages 537-552). Souto et al. (hereafter referred to as Souto) is drawn to delivery of anti-inflammatory drugs to the eye, and reviews a number of references prior to the publication of Souto regarding this, as of Souto, page 537, title and abstract. The examiner has reproduced below a table from page 544 of Souto.

    PNG
    media_image10.png
    897
    962
    media_image10.png
    Greyscale

Elsewhere in the reference, Souto teaches 2.5% tobramycin in a solid lipid nanoparticle on page 548, left column, top few lines, though the examiner points out that tobramycin is an antibiotic rather than a NSAID and the particle was a solid lipid nanoparticle rather than a liquid lipid nanoparticle. In view of this teaching, the examiner cites Cavalli (International Journal of Pharmaceutics, Vol. 238, 2002, pages 241-245), which is reference #20 of Saito from which the teaching of 2.55 tobramycin was obtained. Cavalli is drawn to solid lipid nanoparticles for delivery of tobramycin comprising 2.5% tobramycin, as of Cavalli, page 241, title and abstract. Cavalli teaches the following method of preparation as of page 242, left column, bottom paragraph.

    PNG
    media_image11.png
    501
    657
    media_image11.png
    Greyscale

The above-reproduced composition differs from the claimed composition because the above-reproduced composition has a solid core rather than the required liquid core. Also, the above-reproduced method appears to have achieved 2.5% tobramycin due to its ability to complex with hexadecyl phosphate. If tobramycin were replaced with a different drug, there would have been no reasonable expectation that the different drug would have been able to have complexed with hexadecyl phosphate and therefore, no reasonable expectation that a concentration of as high as 2.5% could have been achieved.
The examiner also note that Souto may appear to teach 15% and 7% drug on page 548, left column, second to last paragraph; however, these numbers appear to refer to the percentage of administered drug that penetrates the cornea rather than the concentration of drug in the particle. However, Souto bases this teaching on reference #109, which is Attama et al. (Current Eye Research, Vol. 34, 2009, pages 698-705). Attama et al. (hereafter referred to as Attama) is drawn to timolol solid lipid nanoparticles, as of Attama, page 698, title and abstract. In fact, the highest concentration of timolol achieved by Attama was 1.5% timolol, as of Attama, page 699, right column, top paragraph. Also, the particles of Attama have solid cores rather than the recited liquid cores, and appear to be slightly smaller than the recited range of 50 nm to 150 nm. Also, timolol is not a NSAID but rather a beta blocker which is used intraocularly to treat high intraocular pressure (e.g. as in glaucoma). As such, there would not have been no motivation for the skilled artisan to have modified Attama to have achieved the claimed invention. There would have been no motivation for the skilled artisan to have increased the amount of encapsulated active agent from 1.5%, as in Attama, to 5%, as required by the instant claims, and no reasonable expectation that the 5% could have been successfully encapsulated in the particle (rather than failing to be encapsulated).


Allowable Subject Matter
The examiner takes the position that the following subject matter would appear to overcome the applied rejections. The subject matter set forth below proposes amending the limitations of claims 5-6 into claim 4, an amendment to overcome new matter issues and proposes other changes.

Claim 4 (Proposed Amendment): A method of administering NSAIDS to a mammal, comprising
providing a composition formulation comprising nanoparticles comprising NSAIDs, essential phospholipids, fatty acids and solvents, [[ ]] wherein NSAIDs comprise [[ ]] 25-75% of the carrier composition formulation, wherein the essential phospholipids comprise more than 75% of (3-sn-phosphatidyl) choline; and [[ ]] wherein the fatty acids are selected from the group consisting of medium chain triglycerides which are liquid at room temperature, safflower seed oil and sunflower oil, and solvents; wherein the nanoparticles [[ ]] have a particle size distribution from 50 to 150 nm; wherein the nanoparticles [[ ]] do not comprise a polymer, and wherein the NSAIDs are encapsulated in the nanoparticle, and
administering the composition formulation to a mammal via the sublingual or buccal mucosa.

Reasons for Indicating Allowable Subject Matter
The examiner provides the following explanation for why the claimed subject matter appears to overcome the applied prior art.
As an initial matter, the proposed claim amendment to amend the amount of NSAID to 25-75% is suggested to overcome the applied new matter rejection. The inclusion of a providing and an administering step overcomes the applied rejection on the grounds of indefiniteness.
As relevant prior art, the examiner cites Friedman et al. (US Patent 6,004,566), over which a rejection was applied above. Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. See the rejection above over Schwartz by itself. Nevertheless, Schwartz does not read on the subject matter of the above-proposed claim because Schwartz does not teach a method of buccal or sublingual administration.
Also as relevant art, the examiner cites Friedman et al. (US Patent 5,744,155). Friedman et al. (hereafter referred to as Friedman) is drawn to an oil in water emulsion for administering a drug to a mucosal surface, as of Friedman, title and abstract, reproduced below.

    PNG
    media_image12.png
    276
    400
    media_image12.png
    Greyscale

The skilled artisan would have understood that sublingual delivery requires delivery to the sublingual mucosa, and buccal delivery requires delivery to the buccal mucosa. The above-reproduced text from Friedman indicates that a mucoadhesive polymer is needed to deliver a composition to the mucosa. Therefore, the skilled artisan would have expected that a mucoadhesive polymer would have been needed to have achieved successful sublingual or buccal delivery. The composition of Friedman comprises a polymer, and the skilled artisan would not have been motivated to have removed the polymer from the composition of Friedman as Friedman indicates that the polymer is a necessary feature of the composition of Friedman to achieve mucosal delivery.
In contrast, the instantly claimed method requires deliver to the buccal or sublingual mucosa, but apparently in the absence of the mucoadhesive polymer. The skilled artisan would not have been motivated to have removed the mucoadhesive polymer based upon the teaching of Friedman. Additionally, there would have been no reasonable expectation that delivery to the buccal or sublingual mucosa would have been successful in the absence of a polymer such as a mucoadhesive polymer. Omission of an element (e.g. the mucoadhesive polymer) and retention of the element’s function (drug delivery to the buccal and/or subligual mucosa) is an indicium of non-obviousness; see MPEP 2144.04(II)(B).

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612